708 So. 2d 996 (1998)
Douglas E. STEWART, individually; Earl D. Stewart, Jr., individually; Janet Goetz, individually; Stewart Pontiac Company, Inc., d/b/a Stewart Mazda; Stewart Pontiac Company, Inc., d/b/a Stewart Imports; Stewart Agency, Inc., d/b/a Stewart Toyota of North Palm Beach; Stewart Agency, Inc., d/b/a Stewart Toyota; Stewart Agency, Inc., d/b/a Stewart Leasing; and Stewart Select Cars, Inc., Petitioners,
v.
Jennifer JONES, individually and on behalf of a class of persons similarly situated, Respondent.
No. 97-3873.
District Court of Appeal of Florida, Fourth District.
March 25, 1998.
Rehearing, Clarification and Certification Denied May 11, 1998.
Marshall J. Osofsky of Lewis, Vegosen, Rosenbach & Silber, P.A., West Palm Beach, for petitioners.
Theresa A. DiPaola and Theodore J. Leopold of Ricci, Hubbard, Leopold, Frankel & Farmer, P.A., West Palm Beach, John C. Bell, Jr., and Pamela S. James of Bell & James, Augusta, GA, for respondent.
PER CURIAM.
We grant the petition for writ of certiorari, and quash the trial court's discovery order, only to the extent the order fails to prohibit respondent from using the names and addresses of Stewart's customers (discovered through production of records) for purposes of solicitation as named plaintiffs in this class action. See Deltona Corp. v. Estate of Bobinger, 582 So. 2d 736 (Fla. 3d DCA 1991). In all other respects, we deny the petition.
*997 REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
STONE, C.J., POLEN, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.